
	

113 S2276 IS: Caring for America's Heroes Act
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2276
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Blunt (for himself, Ms. Stabenow, Mr. Moran, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve access to mental health services under the
			 TRICARE program.
	
	
		1.Short title
			This Act may be cited as the
		  Caring for America's Heroes Act.2.Improvement of access to mental health services under the TRICARE program(a)Elimination of limit on days of inpatient servicesSection 1079 of title 10, United States Code, is amended—(1)in subsection (a), by striking paragraph (6); and(2)by striking subsection (i).(b)Repeal of requirement for  nonavailability statement or preauthorizationSection 721(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10
			 U.S.C. 1073 note) is amended by striking  (other than mental health services).
			
